DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PAUL AMROZOWICZ on 08/17/2022.

The use of “…” is shorthand for indicating that the portion preceding and/or proceeding remain the same. 
The application has been amended as follows: 

Claim 13 has been amended such that it now reads 
“…
comparing each of the measured evolutions over time of the plurality of local parameters to its associated reference pattern to identify the cleaning cycle and to identify a cleaning step within the cleaning cycle when a difference between at least one of the measured evolutions over time of the plurality of local parameters and its associated reference pattern is below a predetermined threshold…”

Claim 14 has been amended such that it now reads
“…
comparing each of the measured evolutions over time of the plurality of local parameters to its associated reference pattern to identify the cleaning cycle and to identify a cleaning step within the cleaning cycle when a difference between at least one of the measured evolutions over time of the plurality of local parameters and its associated reference pattern is below a predetermined threshold…”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art remains Van Tol in view of Weiss, Kim, and Benda (see previous action). However, as applicant has stated in their remarks, the combination of references does not teach or suggest identification of a cleaning step when the measured evolutions over time of the plurality of local parameters and their associated reference patterns are below a predetermined threshold. Specifically, it is understood that measured evolutions over time constitute more than a single value. Similarly, reference patterns are understood to not be a single point in time, as a pattern must include multiple values. Thus, the comparison of the measured evolutions over time and the reference patterns is significantly more than a single point comparison between values. This viewpoint is also supported by disclosure and applicant remarks (see pages 7-8, where applicant emphasizes that the references are directed towards single points in time to single threshold values). Accordingly, the meaning of the limitations “measured evolution over time for the plurality of local parameters” and “reference patterns” overcome the references of record. Relevant pieces of prior art do not disclose this feature. Specifically, Kessler (DE102007042863A1) discloses that differential temperature gradients can be utilized to determine an amount of cleaning agent to be dosed [0001]. However, this determination is only performed at the beginning of a cleaning program [0019] and for only identified steps [0095]. Kessler (US20090194562A1) discloses that metering apparatuses can utilize stored threshold values to compare to circuits [0105]. However, this only relates to a single value being compared to a sensor signal, not a pattern comparison to an evolution over time of a parameter. Erickson (US5603233A) discloses that temperature sensors and corresponding sensor data can be utilized for determining a release time of composition (Fig.6). However, Erickson also teaches that it is undesirable to compare multiple parameters due to complexity (Col.7 lines 24-65). Thus, no reference on the record provides one of ordinary skill in the art with reasonable motivation to modify Van Tol to render claims 13 & 14 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711